Exhibit 12 General Electric Company Ratio of Earnings to Fixed Charges (Dollars in millions) Three months ended March 31, 2008 (Unaudited) General Electric Company and consolidated affiliates Earnings(a) $ 5,352 Plus Interest and other financial charges included in expense(b) 6,613 One-third of rental expense(c) 165 Adjusted “earnings” $ 12,130 Fixed Charges Interest and other financial charges included in expense(b) $ 6,613 Interest capitalized 20 One-third of rental expense(c) 165 Total fixed charges $ 6,798 Ratio of earnings to fixed charges 1.78 (a) Earnings before income taxes, minority interest and discontinued operations. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense.
